Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20190301744).
Regarding claim 1, Yang teaches an electrical appliance device, comprising: a knob containing: a knob front assembly (7, 8, 43, 41) having a front cover 8, a knob bracket 41, and a display module (7, 43) assembly disposed between said front cover and said knob bracket; a knob rear assembly (5, 42, 1) including a circuit board 5 and a hollow rotary encoder 42, said hollow rotary encoder is mounted on said circuit board; and a panel 1 having an opening 11 formed therein, said knob front assembly at least partially passes through said opening such as to be mounted to said knob rear assembly (Figs. 1-11).
Regarding claim 2, Yang teaches the  electrical appliance device wherein: said front cover 8 and said knob bracket 41 are fixedly assembled together; said hollow rotary encoder 42 has an inner ring, and said display module (7, 43) assembly is fixed 
Regarding claim 3, Yang teaches the  electrical appliance device wherein: said inner ring 422 of said hollow rotary encoder 42 has a rotary encoder inner ring guide pin or guide groove 4212 formed therein; said display module assembly (7, 43) correspondingly has a display module guide groove or guide pin 432 formed therein; and said rotary encoder inner ring guide pin or guide groove is configured to be aligned and engaged with said display module guide groove or guide pin when said knob front assembly and said knob rear assembly are assembled (Fig. 8 and paragraphs 96-100).
Regarding claim 4, Yang teaches the  electrical appliance device wherein: said knob bracket 41 has an inner ring with a plurality of knob bracket guide grooves (two adjacent ribs 412 define a groove) formed therein and evenly distributed on said inner ring; said hollow rotary encoder 42 has an outer ring with a plurality of rotary encoder outer ring guide grooves 4222 formed therein and evenly distributed on said outer ring; and said knob bracket guide grooves and said rotary encoder outer ring guide grooves have an amount that is greater than or equal to three, and said knob bracket guide grooves and said rotary encoder outer ring guide grooves are capable of forming a tooth-like occluded relationship corresponding to each other (Fig. 8 and paragraphs 96-100).  
Regarding claim 5, Yang teaches the  electrical appliance device further comprising a circuit board box 6 for covering and protecting said knob rear assembly (5, 
Regarding claim 6, Yang teaches the  electrical appliance device wherein said circuit board box 6 is a separate member or a member integrally formed on a back surface of said panel (Figs. 1-4).  
Regarding claim 7, Yang teaches the  electrical appliance device wherein said knob further includes a fixing member (411, 4221) for fixing said knob front assembly and said knob rear assembly together in a front-rear direction in a manner that said knob front assembly is capable of rotating freely, and said fixing member is an elastic clamp spring (Fig. 8 and paragraph 98).  
Regarding claim 8, Yang teaches the  electrical appliance device further comprising: a plurality of button transmission members 444a disposed on said knob bracket 41; and a plurality of mechanical buttons 441a disposed on said circuit board 5, such that said knob front assembly is capable of actuating said plurality of button transmission members to cause said plurality of button transmission members to press said plurality of mechanical buttons in a one-to-one correspondence when said knob front assembly is pressed (Figs. 9-11 and paragraphs 107).  
Regarding claim 10, Yang teaches the  electrical appliance device wherein the electrical appliance device is a washing machine, a clothes dryer, a refrigerator, a dishwasher or a cook top (paragraph 9).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over. Stottinger  (US.20190198202).
Regarding claim 9, Yang teaches the electrical appliance device wherein said display module assembly includes a display screen 71, a display screen base 43. Yang does not teach the display module having  a sensor disposed on said display screen or inside said display screen, said sensor includes one or both of a gesture control sensor and a proximity induction sensor.  However, Stottinger teaches a similar rotary knob device that comprises a display module 15 having  a sensor disposed on said display screen or inside said display screen, said sensor includes one or both of a gesture control sensor and a proximity induction sensor (Fig. 3 and paragraph 43). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Stottinger in the electric device of Yang to provide a user friendly interface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833